Citation Nr: 1428780	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-26 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date prior to September 6, 2007, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel





INTRODUCTION

The Veteran served on active duty with the United States Army from January 1960 to August 1964.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was most recently before the Board in November 2011 and was remanded for further development.  The case has since been returned to the Board for appellate review.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veterans Benefits Management System (VBMS) systems to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1.  In a June 2004 rating decision, the RO granted service connection for Wolff-Parkinson-White (WPW) syndrome and assigned a 10 percent rating effective December 26, 1991, and a 30 percent rating from January 15, 1992.  In the Veteran's August 2004 Notice of Disagreement with the ratings assigned, the Veteran claimed that he was unable to work due to his WPW syndrome and was entitled to a 100 percent rating based on unemployability.  

2.  The Veteran did not meet the percentage requirements for a grant of TDIU from December 26, 1991 to September 6, 2007, but was unable to secure and follow a substantially gainful occupation because of his service-connected WPW syndrome.





CONCLUSION OF LAW

The criteria for an effective date of December 26, 1991, but not earlier, for the award of TDIU have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As the Veteran's claim for an earlier effective date is being granted to the earliest date possible, the decision is favorable to the Veteran and, therefore, there is no need to review whether VA's statutory duties to notify and assist are fully satisfied as any error would be non-prejudicial.

II.  Analysis 

By way of history, in a June 2004 rating decision, the RO granted service connection for WPW syndrome and assigned an initial rating of 10 percent effective as of December 26, 1991, and a rating of 30 percent effective as of January 15, 1992.  In response to this decision, the Veteran filed a Notice of Disagreement received on August 18, 2004, and asserted that he is unable to work due to his WPW syndrome and, therefore, is entitled to a 100 percent rating based on unemployability.  The RO treated this as a claim for a TDIU.  The Veteran subsequently filed a formal claim for a TDIU (VA Form 21-8940), which was received in December 2005.  This claim was also initially denied, but entitlement to TDIU was granted in a Board decision in March 2009.  An April 2009 rating decision from the RO assigned an effective date of September 6, 2007, the date the Veteran first met the schedular criteria for an award of TDIU.  

TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow substantially gainful occupation as a result of service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If these percentage requirements are not met, but the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded by regulation from assigning an extraschedular rating under in the first instance.  38 C.F.R. § 3.321(b)(1); Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran's service-connected disabilities in effect prior to September 7, 2007 were bilateral hearing loss, rated at 30 percent from December 26, 1991, and at 40 percent from October 24, 1996; WPW syndrome, rated at 10 percent from December 26, 1991, and at 30 percent from January 15, 1992; and tinnitus, rated at 10 percent from December 26, 1991.  The Veteran's combined rating was 40 percent from December 26, 1991, and 60 percent from January 15, 1992.  As the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16(a), in November 2011, the Board remanded the issue of an earlier effective date for TDIU to the RO for referral to the Director, Compensation and Pension Service for consideration on an extraschedular basis.  In an August 2012 decision, the Director, Compensation Service denied TDIU on an extraschedular basis.  Because the appeal for a TDIU under section 4.16(b) has already been reviewed and denied by Director of the Compensation Service, the Board may consider, de novo, whether a TDIU is warranted under the provisions of 38 C.F.R. § 4.16(b), which provides that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  

In general, the effective date of an award of compensation and rating based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the effective date of the award shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).

Any communication or action, indicating an intent to apply for a VA benefit, from a claimant may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  When evidence of unemployability is submitted during the course of an appeal, a claim for a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability.  Such a request for a TDIU is not a separate claim for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

As the effective date issue on appeal for TDIU in this case was included with the Veteran's  August 2004 Notice of Disagreement with the initial June 2004 evaluation following the grant of service connection for WPW syndrome, the "factually ascertainable" provisions for earlier effective dates for increased ratings would not apply here.  This is actually to the Veteran's benefit as the Board must consider a potential earlier effective date back to the original claim for service connection for WPW syndrome, December 26, 1991.  See 38 U.S.C. §§ 5110; 38 C.F.R. §§ 3.400; Rice, 22 Vet. App. at 453-54.

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to his level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The record must reflect some factor which takes the Veteran's case outside the norm of his service-connected disabilities.  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15, 4.16(a)).

The Veteran contends that an earlier effective date is warranted as he has been unemployable due to his service-connected WPW syndrome since January 1992, when VA increased his rating to 30 percent, when his medical records began to show ongoing treatment for WPW syndrome.  In a January 1998 statement, the Veteran stated that at his last job he was laid off permanently because he began to cough and got dizzy due to WPW syndrome while driving a tow motor and ran over a boy's feet.  At a January 2001 VA examination,  the Veteran reported having episodes of syncope over the past 10 years, which had made him unable to hold down any work.  In his December 2005 Application for Increased Compensation Based on Unemployability (VA 21-8940), the Veteran stated that his WPW syndrome prevented him from securing or following any substantially gainful occupation.  He stated that his disability affected full-time employment in 1989, and that he last worked full-time and became too disabled to work in 1990.   The Veteran stated that he received a GED and last worked in construction doing painting and sandblasting.  

Contained in the claims file is a March 1994 decision from the Social Security Administration (SSA), which found that the Veteran disabled for SSA purposes due to WPW syndrome continuously since December 20, 1990.  SSA also found that the Veteran had not engaged in substantially gainful activity since December 20, 1990.  

The Veteran was examined by VA in April 2004.  His medical history was recorded and he was examined.  An EKG was noted to show changes consistent with WPW syndrome.  The examiner reported that the disorder continues to produce troublesome symptoms and is associated with increased risk of death.

Another VA examination was conducted in June 2006.  The Veteran's medical records and his claims file were reviewed.  The examiner noted the Veteran's history and reported that he had had intermittent arrhythmia daily or more often, and that five or more episodes were documented by Holter monitor or EKG within the last year.  His current symptoms were palpitations.  WPW syndrome was diagnosed as being confirmed by Holter monitor or EKG.  The examiner stated that the Veteran's WPW syndrome had significant occupational effects, causing weakness and fatigue.  He further stated that the Veteran's sporadic attacks prevented him from gainful employment.  

A letter dated June 2006 from Dr. D.W., stated that the concern regarding WPW was the fear that doing any type of physical activity would trigger an abnormal heart rate and rhythm.  

VA treatment records for the period from 2003 to 2007 show treatment for complaints of episodes of syncope, tachycardia, dizziness, and passing out due to coughing.

On VA examination in March 2007, the examiner noted that the medical records were reviewed.  Arrhythmia was noted to be intermittent and that no episodes were documented by Holter monitor or EKG.  The current symptoms were chest pain and shortness of breath.  WPW was diagnosed and the examiner commented that the Veteran could not perform sedentary or physical employment based on episodes of palpitations, shortness of breath and pre-syncope.

In March 2012, a retrospective VA medical opinion was obtained.  The examiner found that it was at least as likely as not that the Veteran's WPW syndrome rendered him unable to secure or follow a substantially gainful occupation from December 26, 1991 to September 6, 2007.  The examiner reasoned that the Veteran had a history of WPW since 1991, and that it was likely to cause a "disruption of occupation."  The examiner also stated that the Veteran could not work sedentary or physical employment during that time due to having symptoms of severe tachycardia, palpitation, and dizziness.  The examiner noted that the Veteran had palpitation and shortness of breath from WPW a couple times a day on average.  

As stated above, the Veteran's claim was referred to the Director of the Compensation Service in August 2012.  The Director of Compensation Service found that an extraschedular TDIU was not warranted.  However, in his report, he focused only on medical findings, did not consider the entire evidence of record, and inexplicably dismissed the opinions of the VA examiners, by stating that they were not probative because they were not supported by the evidence of record.   

Also contained in the claims file is a March 2013 private vocational assessment.  Following a review of some of the Veteran's records, the vocational expert opined that the Veteran was permanently and totally occupationally disabled from December 16, 1991 until September 6, 2007 as a result of his WPW syndrome.  The conclusion was reached based on consideration of the Veteran's work history, and the limitations that result from his WPW syndrome.  

The evidence of record clearly indicates that the Veteran's service-connected WPW syndrome has been productive of significant symptomatology prior to September 6, 2007.  The Veteran has not worked since 1990.  He has a GED and the evidence of record shows that he had worked in construction prior to 1990.  Dr. D.W., in June 2006, stated that he was concerned that any type of physical activity would trigger an abnormal heart rate and rhythm.  There is of record three opinions offered by VA examiners that the Veteran was incapable of securing or following substantially gainful employment due to his WPW syndrome.  Additionally, the March 2012 VA examiner, and the private vocational expert from March 2013 found that the Veteran was unable to secure or follow substantially gainful employment due to his WPW syndrome from December 26, 1991 to September 6, 2007.  The examiners have all stated that the Veteran's limited functional ability due to symptoms of WPW syndrome, such as dizziness, tachycardia, palpitations, and shortness of breath, prevented any physical employment, and even sedentary employment was not possible given the Veteran's symptoms.  And while VA is not bound by the findings of SSA, the SSA's determination that the Veteran was disabled since December 1990 due to WPW syndrome is persuasive evidence in favor of an earlier effective date for TDIU.  See Collier v. Derwinski, 1 Vet. App. 413 (1991).  

Based on the evidence of record, the Board concludes that an earlier effective date for the grant of TDIU is warranted.  While there is some evidence of unemployability prior to December 1991, a grant of TDIU cannot be effective prior to the award of service connection for the underlying disability.  The appropriate effective date for the award of TDIU is therefore December 26, 1991.  38 C.F.R. § 3.400.  


ORDER

Entitlement to an effective date of December 26, 1991, but not earlier, for TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


